1. There was no objection to the charge as it was originally given, before the jury first retired to consider the verdict. The defendant contends that when the jury returned for further instruction, the further charges of the court, and the colloquy that took place between the foreman of the jury, the court, and the defendant's counsel on the subject of the form of the verdict, and on the subject of the law as it related to the unlawful shooting of another, were confusing and misleading. After careful consideration of the general charge, the recharges, and the colloquy, we think that the contention is not meritorious. Nor was the charge complained of in special ground 2 erroneous and unsound as an abstract principle of law.
2. The jury were authorized to find that the defendant was intoxicated; that Jonas Hood, who was standing in a urinal by a window, was shot in the right side of the head with a pistol; that the pistol was fired by *Page 499 
the defendant; that the defendant told Hood to "duck;" that Hood paid no attention to what the defendant told him to do; whereupon the defendant fired the pistol into the urinal, and the bullet struck the defendant in the head. The verdict of guilty of "unlawfully shooting at another," and recommending that the punishment "be as [for] a misdemeanor," was supported by the evidence, and the judge did not err in overruling the motion for a new trial.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED JANUARY 7, 1944.